ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2011-04-05_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPÉTENCE JUDICIAIRE ET EXÉCUTION
  DES DÉCISIONS EN MATIÈRE CIVILE
         ET COMMERCIALE
            (BELGIQUE c. SUISSE)


        ORDONNANCE DU 5 AVRIL 2011




               2011
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


           ORDER OF 5 April 2011

                         Mode officiel de citation :
              Compétence judiciaire et exécution des décisions
           en matière civile et commerciale (Belgique c. Suisse),
          ordonnance du 5 avril 2011, C.I.J. Recueil 2011, p. 341




                             Official citation :
                 Jurisdiction and Enforcement of Judgments
        in Civil and Commercial Matters (Belgium v. Switzerland),
            Order of 5 April 2011, I.C.J. Reports 2011, p. 341




                                                             1017
                                              No de vente:
ISSN 0074-4441                                Sales number
ISBN 978-92-1-071128-9

                                5 AVRIL 2011

                                ORDONNANCE




COMPÉTENCE JUDICIAIRE ET EXÉCUTION
  DES DÉCISIONS EN MATIÈRE CIVILE
         ET COMMERCIALE
        (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
     (BELGIUM v. SWITZERLAND)




                                5 APRIL 2011

                                  ORDER

               341 	                                    ﻿




                               COUR INTERNATIONALE DE JUSTICE


   2011                                         ANNÉE 2011
  5 avril
Rôle général
  no 145
                                                  5 avril 2011


                   COMPÉTENCE JUDICIAIRE ET EXÉCUTION
                     DES DÉCISIONS EN MATIÈRE CIVILE
                            ET COMMERCIALE
                                          (BELGIQUE c. SUISSE)




                                              ORDONNANCE


               Présents : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                           Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
                           Skotnikov, Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                           Donoghue, juges ; M. Couvreur, greffier.

                   La Cour internationale de Justice,
                 Ainsi composée,
                 Vu l’article 48 du Statut de la Cour et le paragraphe 2 de l’article 89 de
               son Règlement,
                 Vu la requête enregistrée au Greffe de la Cour le 21 décembre 2009, par
               laquelle le Royaume de Belgique a introduit une instance contre la Confé-
               dération suisse au sujet d’un différend portant sur
                     « l’interprétation et … l’application de la convention de Lugano concer-
                     nant la compétence judiciaire et l’exécution des décisions en matière ci­vile
                     et commerciale du 16 septembre 1988 … ainsi que [sur] l’application des
                     règles du droit international général régissant l’exercice des compétences
                     étatiques, notamment en matière judiciaire [, et ayant trait] à la décision
                     des juridictions suisses, d’une part, de ne pas reconnaître une décision
                     des juridictions belges et, d’autre part, de ne pas suspendre une procé­-
                     dure entamée postérieurement en Suisse concernant le même litige »,

               4

342 	
    compétence et exécution des décisions (ordonnance 5 IV 11)

    Vu l’ordonnance du 4 février 2010 par laquelle la Cour, compte tenu de
l’accord des Parties et des circonstances de l’espèce, a fixé au 23 août 2010
et au 25 avril 2011, respectivement, les dates d’expiration des délais pour
le dépôt du mémoire du Royaume de Belgique et du contre‑mémoire de la
Confédération suisse,
    Vu l’ordonnance du 10 août 2010 par laquelle le président de la Cour,
à la demande du Royaume de Belgique, a reporté au 23 novembre 2010 et
au 24 octobre 2011, respectivement, les dates d’expiration des délais pour
le dépôt du mémoire et du contre‑mémoire,
    Vu le mémoire du Royaume de Belgique déposé dans le délai ainsi
­prorogé,
    Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
 vabilité de la requête qui ont été soulevées par la Confédération suisse
 le 18 février 2011, dans le délai prescrit au paragraphe 1 de l’article 79 du
 Règlement ;
    Considérant que, dans une lettre datée du 21 mars 2011 et reçue au
 Greffe par télécopie le même jour, l’agent du Royaume de Belgique a fait
 état de ce que la Confédération suisse, dans ses exceptions préliminaires,
 avait
      « indiqu[é] que la référence à la non‑reconnaissabilité d’une déci­
      sion belge à intervenir, faite par le Tribunal fédéral [suisse] dans son
      arrêt du 30 septembre 2008, n’a[vait] pas acquis l’autorité de la chose
      jugée et ne li[ait] ni les instances cantonales inférieures, ni le Tribunal
      ­fédéral lui‑même, et que par conséquent rien ne s’oppos[ait] à ce
       qu’une décision belge, une fois rendue, soit reconnue en Suisse
       conformément aux dispositions conventionnelles applicables » ;
qu’il a ajouté que, « [a]u regard de cette déclaration, la Belgique, … en
concertation avec la Commission de l’Union européenne, estim[ait] pou-
voir se désister de l’instance introduite par elle contre la Suisse » ; considé-
rant que, par cette même lettre, l’agent de la Belgique, se référant à
l’article 89 du Règlement, a en conséquence « pri[é] la Cour de rendre une
ordonnance prenant acte [du] désistement [de la Belgique] de l’instance et
prescrivant la radiation de l’affaire sur le rôle général » ;
   Considérant que copie de ladite lettre a immédiatement été adressée au
Gouvernement de la Confédération suisse, qui a été informé que la date
d’expiration du délai prévu au paragraphe 2 de l’article 89 du Règlement,
dans lequel la Confédération suisse pouvait déclarer si elle s’opposait au
désistement, avait été fixée au 28 mars 2011 ;
   Considérant que, dans le délai ainsi fixé, la Confédération suisse ne
s’est pas opposée audit désistement,
   Prend acte du désistement du Royaume de Belgique de l’instance ;

    Ordonne que l’affaire soit rayée du rôle.

5

343 	
    compétence et exécution des décisions (ordonnance 5 IV 11)

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le cinq avril deux mille onze, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement du Royaume de Belgique et au
Gouvernement de la Confédération suisse.

                                                         Le président,
                                                (Signé) Hisashi Owada.
                                                          Le greffier,
                                             (Signé) Philippe Couvreur.




6


printed in france



                    ISSN 0074-4441
                    ISBN 978-92-1-071128-9

